                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF DEFENDANT
                                      15                                                    RONALD D. MOORE IN SUPPORT OF
                                                 vs.                                        DEFENDANTS’ MOTION FOR
                                      16                                                    SUMMARY JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                              DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
                                       1          I, Ronald D. Moore, declare as follows:

                                       2          1.      I am a defendant in this action. I am over the age of 18 years, and a resident of the

                                       3   State of Texas. I have personal knowledge of the following facts and if called as a witness, could

                                       4   and would testify competently thereto.

                                       5          2.      I have been diagnosed with degenerative disc disease and chronic pain syndrome.

                                       6   Since around 2003, I began experiencing pain in my neck, back and knees. I still continue to

                                       7   experience varying degrees of pain in these areas of my body to this date. That pain affects my

                                       8   ability to walk, as well as reach with my arms. Some days are better than others. While I always

                                       9   feel pain, some days it is barely tolerable, and others it is less. The pain is never gone. On what I

                                      10   consider “good days,” I can go out and go shopping, go out to eat, visit with friends, and similar

                                      11   activities. On “bad days,” I do not leave the home.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          3.      At first, I used to take pain medication for all the pain I experienced, but these were
      Los Angeles, CA 90071




                                      13   heavy narcotics and caused problems in my personal life. In 2014, I tried only to take over-the-

                                      14   counter medications to manage my pain. Over the past two years or so, I started taking non-

                                      15   addictive narcotics and muscle relaxers.

                                      16          4.      I began experiencing problems with instability and dizziness in the early to mid-

                                      17   2000’s. I was diagnosed with hydrocephalus (“water on the brain”) during this time period as well.

                                      18   I frequently felt and continue to feel unstable if I attempt to walk or stand. I can get dizzy very

                                      19   suddenly, and I feel wobbly. My doctors told me that I should have a device installed to drain the

                                      20   fluid, but I am not willing to take the risks of this surgery. So I was told by my doctors that my

                                      21   sense of instability would not get better with time. Attached to the Appendix as Exhibit 1-2 is a

                                      22   true and correct copy of a medical note from my doctor Patrick Yun Kee C. Kan, M.D., dated

                                      23   August 13, 2007.

                                      24          5.      Because of my pain and my feeling of instability, I first began using a wheelchair

                                      25   in around 2005. At all times relevant to this lawsuit, I used my wheelchair whenever I was out in

                                      26   public or in unfamiliar places. I also kept my cane with me, mostly to help me open doors while

                                      27   seated in the wheelchair. While I could walk at times, I risked falling whenever I tried to.

                                      28                                                    -2-
                                               DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   Occasionally, I tried to walk without any assistance at all, but I felt that put me at a greater risk for

                                       2   falling. Therefore, it was very rare that I tried to walk without any assistance at all. When moving

                                       3   around inside my home, I normally held onto furniture, walls, and other things.

                                       4           6.      Even when I was able to walk, with or without assistance, I could not do so for very

                                       5   long periods or distances because the pain caused me to get very tired and I needed to sit down.

                                       6   And I felt very unstable most of the time anyway.

                                       7           7.      At all times relevant to this litigation, I usually drove myself and I kept my

                                       8   wheelchair in the back of my car. When I got to my destination, I used my cane and walked to the

                                       9   back of the vehicle, took out my wheelchair, and then got into the wheelchair. When I got back to

                                      10   my car, I used my cane to stand up, then I would put the wheelchair back into my car. Then I

                                      11   would walk with my cane to the driver’s door and get back in the car. Rarely, I would place my
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   hand on the car itself for stability as I went to and from the rear of the car, but I usually used my
      Los Angeles, CA 90071




                                      13   cane.

                                      14           8.      When I lived in California, the Department of Motor Vehicles issued a disability

                                      15   placard to me that allowed me to park legally in parking spaces designated for use by persons with

                                      16   disabilities.

                                      17           9.      When I first began filing disability lawsuits in California, my attorneys Randy

                                      18   Moore and Tanya Moore told me that I would need to get a receipt from my visit to the business

                                      19   where I experienced problems in order to document exactly where I had been to. Shortly

                                      20   afterwards, someone at the firm told me that I also needed to provide notes explaining the problems

                                      21   I had encountered, who I had gone with, and other details to help them draft the complaint. As

                                      22   time went on, the firm began asking for more detailed information and I gave them that information

                                      23   to the best of my ability.

                                      24           10.     On or around April 13, 2012, I had a telephone conversation with paralegal Kathy

                                      25   Powell at the Moore Law Firm who reminded me that the firm would not accept my cases unless

                                      26   I provided them with notes about my visits to businesses along with my receipts. After that

                                      27   conversation, I received a letter from Kathy saying basically the same thing we talked about on

                                      28                                                     -3-
                                               DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   the phone. Attached to the Appendix as Exhibit 5-2 is a true and correct copy of the letter I received

                                       2   from Kathy dated April 13, 2012.

                                       3          11.     When I would send in a receipt to the Moore Law Firm to request that a lawsuit be

                                       4   filed, the firm would normally send me a letter confirming they had received my receipt and letting

                                       5   me know they would investigate my claim. If the Moore Law Firm agreed to represent me after

                                       6   its investigation, I would receive a letter with a fee agreement to sign as well as a complaint to

                                       7   review and a verification to sign. However, there were also many instances where the Moore Law

                                       8   Firm would not agree to represent me and would send me a letter rejecting my cases.

                                       9          12.     I have never asked the Moore Law Firm or Mission Law Firm, or anyone employed

                                      10   at the Moore Law Firm or Mission Law Firm, including employees, attorneys, or otherwise, to file

                                      11   a lawsuit on my behalf that I did not personally visit beforehand. For every lawsuit I have filed
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   against businesses alleging violations of the Americans with Disabilities Act, I visited the subject
      Los Angeles, CA 90071




                                      13   business, then sent to the Moore Law Firm the receipts from my visit, and usually notes or

                                      14   questionnaires about what I experienced.

                                      15          13.     I have never given my credit card to anyone to use in my absence, including

                                      16   Geoshua Levinson, Rick Moore, or my grandson, Ronny Loreto. I have also never asked anyone

                                      17   to go to a business on my behalf, get a receipt, and so I could use the receipt to provide the basis

                                      18   for a lawsuit to be filed where I never actually visited the business.

                                      19          14.     Sometimes when I went to businesses with my grandson, Ronny Loreto, there were

                                      20   times I would hand Ronny my credit card and have him sign the receipt in my presence because it

                                      21   was too hard for me to do it myself or the counter was too high. However, I was always present

                                      22   with my grandson at the business whenever this happened.

                                      23          15.     Before filing a lawsuit on my behalf, the Moore Law Firm has made clear that I

                                      24   must honestly intend to return to the business. Tanya Moore has told me on numerous occasions

                                      25   that if I do not plan to go back to a business, she cannot file a lawsuit on my behalf against the

                                      26   business because I would get no benefit to the business becoming accessible. When I filed any

                                      27   lawsuit about ADA violations, it was my intention to return to that business once it fixed the access

                                      28                                                    -4-
                                               DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   problems.

                                       2            16.   I did not personally keep copies of the receipts or notes of my visits. I would send

                                       3   the Moore Law Firm my original receipt and my original notes. I am certain I sent proof of my

                                       4   visits to the Moore Law Firm for every business I visited (such as a receipt, business card, or

                                       5   estimate, or other similar type of document). It was the standard practice for me to send the firm

                                       6   my receipt, and in most instances, notes of my visit.

                                       7            17.   Attached to the Appendix as Exhibit 9-3 is a true and correct copy of a receipt I

                                       8   obtained when I visited Zlfred’s restaurant in Fresno, California on April 14, 2014. The receipt

                                       9   shows a total of $85.57 without tip, and $98.000 with tip. The receipt shows the last four digits of

                                      10   my credit card – 7245 – and the receipt shows a date of April 14, 2014. Attached to the Appendix

                                      11   as Exhibit 9-5 is a true and correct redacted copy of my credit card statement for the credit card
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   with the last four digits of 7245, also showing my purchase at Zlfred’s which also confirms my
      Los Angeles, CA 90071




                                      13   visit.

                                      14            18.   Prior to April 14, 2014, I had eaten at Zlfred’s two or three times. The restaurant

                                      15   is located only about eight miles from where I used to live in Clovis, California.

                                      16            19.   Shortly after visiting Zlfred’s on April 14, 2014, I personally completed a

                                      17   handwritten questionnaire about my experience. Attached to the Appendix as Exhibit 9-6 and 9-7

                                      18   is a true and correct copy of the questionnaire I completed and mailed to the Moore Law Firm soon

                                      19   after my visit to Zlfred’s. The questionnaire accurately sets forth the problems I had at Zlfred’s

                                      20   because of my disability. Because of these problems, I asked the Moore Law Firm to prepare a

                                      21   lawsuit on my behalf against Zlfred’s to make the restaurant fix these problems and make the

                                      22   business fully accessible to me. The questionnaire also accurately states that I went to Zlfred’s

                                      23   with my now ex-wife Lynn Moore, and two grandsons, Ronny and Jason Loreto.

                                      24            20.   As I said on my questionnaire, one of the biggest problems I had at Zlfred’s was

                                      25   the bathroom. Because of the way it was configured, I could not get my wheelchair to the stall and

                                      26   my grandson, Ronny Loreto, had to help me. There were no grab bars, either which made it all that

                                      27   more difficult to use the toilet. My grandson helped me back into my wheelchair, and then left.

                                      28                                                   -5-
                                                DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   After I washed my hands, I ended up getting stuck in the restroom and I had to call for my grandson

                                       2   again to come and help me.

                                       3           21.    At the time I filed the complaint about my experience at Zlfred’s, I fully intended

                                       4   to return to the restaurant after it fixed the problems and made the business accessible to disabled

                                       5   people like me. In fact, I returned about a year later in 2015, after Zlfred’s had become a different

                                       6   restaurant, Yem Kabob. Attached to the Appendix as Exhibit 9-4 is a true and correct copy of my

                                       7   receipt from my visit to Yem Kabob in April 2015. Attached to the Appendix as Exhibit 9-36 is a

                                       8   redacted copy of my credit card statement showing my purchase at Yem Kabob as well.

                                       9           22.    I understand that plaintiff, Fatemeh Saniefar, is claiming I did not visit every

                                      10   business I sued, but instead other people went on my behalf, using my credit card. This is not true

                                      11   at all. I have visited every business that is the basis of all of my access lawsuits.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12           23.    I have been a member of Alcoholics Anonymous for over 30 years and sober for
      Los Angeles, CA 90071




                                      13   14 and a half years. During this period, I have acted as a mentor and counselor for other alcoholics

                                      14   and recovering alcoholics. While Ronny was living with me, I would sometimes have him

                                      15   accompany me on drives and wait in the car during my counselling sessions and interventions.

                                      16           24.    I have reviewed video surveillance of me that I am told was taken between March

                                      17   2015 and May 2015 that shows me walking in my front yard without any assistance, as well as

                                      18   shows me in my neighbor’s driveway. In the first instance of me walking in my yard, I was not

                                      19   anticipating going outside, but I had a knock at the door. I opened the door to find my neighbor,

                                      20   Danny, standing there. He was going to fix a water valve for me which had recently failed. He

                                      21   was doing me a favor, so I tried to just go out and discuss with him what needed to be done. So I

                                      22   didn’t grab my cane or wheelchair. Even in this video, I was experiencing pain. I walked very

                                      23   slowly. I was risking falling by walking unassisted. On prior occasions when I have attempted to

                                      24   walk unassisted, I have fallen; it is always a risk. On the video where I am standing in my

                                      25   ///

                                      26   ///

                                      27   ///

                                      28                                                     -6-
                                                 DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                ADJUDICATION
                                       1   `W[YZTadpe Vd[hWiSk( @ S_ ge[`Y _k USd Xad efST[^[fk iZ[^W _k `W[YZTad bgf S[d [` _k iZWW^UZS[d

                                       2   tires.

                                       3

                                       4            I declare under penalty of perjury under the laws of the State of California and the United

                                       5   States of America that the foregoing is true and correct, and that this declaration was signed by me

                                       6   in Texas on the date set forth below.

                                       7
                                                   #&+ /02 /-.1
                                       8   Dated: __________________________              "*)$'% (**,& 3#&+ /02 /-.14


                                                                                         Ronald D. Moore
                                       9

                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28                                                     -7-
                                                DECL. RONALD D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
